Date - Dec. 18; 2015
Re; Request for .trial record
     from court appointed counsel


     Dear Court of ·Criminal Appeals Clerk;
     Im having problems -with my court appointed appeal counsel.
     He will not respond.       I need to get a copy of my record from
     him while he has it/perfecting my appeal.             Dallas hntobneps
     seem£to be   preoccup~ed     with judicial economy, rather than
     the appellant'sdbest interests.  Please be so kind as to
     fileeth~~snotifica~ion/complaint bef~re I end. up ~n your
     court with no trial record.        Im   ~old    by other inmates what
     they're doing is simply not Eesponding tp appellant's until
     they have turned the .record back in to the clerk and saying
~e   too bad. so sad,    yo~'re    out of luck Mr Indigent Inmate, I've
     already turned the record back in.             This is not very good
     business, and certainly unfair to appellant's like me who
     have no way what so ever to Co:buy a copy of the record later.
     And ?S you well know, I have no right to a free copy of the
     record for filing a eDR, 11.07, or 2254.             If   yo~   happen to
     have .any a~thority OYeteattorneys that are ~laying this game
     .would you mind dropping mine a brief email and let him know
     that you'all know what's·going·on in Dallas County.                 Thank
     you very much MsiSir.
                                       Res~ectfully;      Santana Gaona
                                                         ~~
                                              TDCJ. No 1994412

     Ferguson Unit
     12120 Savage Dr
     Midway, Tx. 75852




                                                                           RECEIVED IN
                                                                     COURT OF CRIMINAL APPEALS

                                                                           DEC 23 2015
                                                    Date - Dec. 18, 2015
Re; Cause No. F-11-61227
    Representation & Records

    Dear Mr. Henrichs;
    It has been over (Thirty Days) since I      r~quested   tonfirmation
    as to ~hether you are representing me on direct appeal. Your
    failure. to respond has not only left me. totally "clueless'' as
    to the status of my representation, but your absolute failure
    to acknowledge my timely request for a copy of my records has
    unnecessarily invited significant anxiety.: I am aware of the
    odds of prevailing on direct appeal.  I am further aware that
    I have no right to a copy of my trial records for compiling a
   petition for discretionary review based on."indigence" should
   my direct appeal be affirmed.   In sum, my only way to obtain
   an indigent copy of my record[sJ is during the period you are
    perfecting my appeal.     The Court·of Criminal Appeals makes it
   quite clear in; Exparte Trainer~ 181 sw 3d 358 (~.C.A. 2005).
   Texas Rule of Appellate Procedure § 20.2 deals with indigents
    request for a free copy of their trial records..        This rule is
    designed to provide an indigent copy of the trial records and
    the court reporter be paid out of the general funds, provided
    a request for the records is; "within the time for perfecting
    the appeal" and the trial court determines that the appellant
    is indeed indigen~.     Please be so kind as to forward my trial
    records at your earliest convenience that I may "participate"
    in the direct appeal process. Thank you ve~y much in advance
    for your professionalism in this      ~atter.

                                    Respectfully; Santana Gaona
                                                      )kii(;;a;~
    Ferguson Unit                         TDCJ. No.   1~9~412

    12120 Savage Dr.
    Midway, Tx. 75852

    cc; Judge B. Birmingham - 292nd. Jud. Dist. Ct.
        Court of Criminal App~als at Austin
                                      '

        Dallas County Clerk
        File
                                                Date - Nov. 13, 2015
Re; Trial Records
    Cause No. F-11-61227

   Dear Mr. Russ Henrichs;
    I have yet to receive confirmation from you that you have inn
    fact been appointed by the         tr~al   court to represent me in my
   direct appeal.       Please be so kind as to (affirm) the same as
    soon as possible.        I   would.also request at this point a copy
   of my trial records;          (a full transcript including voir dire,
   all testimony in guilt-innocence and punishment, and closing
   arguments in      guilt-i~nocence,     and punishment).   This request
   would also include the clerk's records.            My understanding of
   appellate law at. this point leads me to believe that counsel
   should provide a single indigent copy of the records if they
   are (timely) requested.; (during the course of perfecting. the
   appeal).     I   ~ould   make one last request.      Please, be so kind
   as to send my "personal file" in your possession. Again, it
     )


   is my understanding of the. rules and guidelines of _the Texas
   State Bar and A.B.A. at this point which leads me to believe
    that counsel should provide the aforesaid "personal file[s]"
   if they are (timely) requested; (for a period of "six;' years
   after the date of conviction).  Thank you very much.

                                        Respectfully;   D~~·
                                                        Santana Gaona
                                                  TDCJ. 1994412

   cc; Dallas County Clerk
         File

   Ferguson Unit
   12120 Savage Dr.
   Midway, Tx.      ~5852
r;   ~~




                                      ·"
          Santana Ga~na - TDCJ 1994412
                                   ::S:'"

                                                                               NORTH TEXAs.TX IP&JQC
          Ferguson Unit ~ 12120 Savage Dr.                                              ·Dtt1-tt:~~s     ·rX.. .75£5 ·x.... ;;.::.l~~
                                                                                                                             'r


          Midway, Tx. 75852                                                          2.1. DEC 21"):!5 .PiMI 5 .!...




                                         Texas Court of Criminal Appe~ls
                                        (Post conviction Appellate Div)
                                        po box 12308 Capital Station
                                        Austin, Tx. 78711




                                                                                                  _,./
                                                                                              /
                                                                                      __ /
                                                                                ~/~·
                                            "?Er? i i 2:::t:::ac:e   ,...,.--··' i,iiJI,Ij, Iii dHllllllli.i.ii ... I. .. i. Li   l i i   I